MEMORANDUM **
Anthony Tiseareno appeals his sentence of 327 months, imposed following his conviction of conspiring to distribute methamphetamine, in violation of 21 U.S.C. § 846, and the finding by a sentencing jury that he was an organizer, leader, or manager, pursuant to U.S.S.G. § 3Bl.l(b).
Tiseareno was sentenced under the then-mandatory Sentencing Guidelines. The district court imposed an alternative sentence in light of Blakely v. Washington, 542 U.S. 296, 124 S.Ct. 2531, 159 L.Ed.2d 403 (2004). However, this alternative sentence was imposed under the statute of conviction and did not follow the sentencing prescription set forth in United States v. Booker, 543 U.S. 220, 125 S.Ct. 738, 160 L.Ed.2d 621 (2005). Because we cannot reliably determine whether the district court would have given Tiseareno a materially different sentence had it known the sentencing scheme outlined in Booker, we remand this case to the district court to answer this question, pursuant to United States v. Ameline, 409 F.3d 1073 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.